Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with harassing a prison employee and committing a sexual offense in violation of the prison disciplinary rules. He was found guilty of the charges following a tier III disciplinary hearing, which determination was affirmed upon administrative appeal. This CPLR article 78 proceeding ensued.
The misbehavior report, the testimony of the correction officer who authored it and the testimony of the prison employee that petitioner harassed provide substantial evidence to support the determination of petitioner’s guilt (see Matter of Ruggiero v Goord, 19 AD3d 907, 908 [2005]; Matter of Goncalves v Berbary, 14 AD3d 743, 744 [2005]). The record does not support petitioner’s claim that the Hearing Officer was biased or that the determination of guilt flowed from any alleged bias (see Matter of Black v Goord, 12 AD3d 1005, 1006 [2004]; Matter of Johnson v Ricks, 297 AD2d 889, 890 [2002]). To the extent that they were preserved, petitioner’s remaining contentions have been reviewed and found to be without merit.
*1169Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.